Title: Gales & Seaton to Thomas Jefferson, 15 September 1813
From: Gales & Seaton
To: Jefferson, Thomas


            Sir, Office of the National Intelligencer Sept. 15. 1813
            In compliance with your request, communicated through Mr Saml H. Smith, we enclose a statement of your acct for the Intelligencer, from the commencement of your subscription.—The dates of the credits, we cannot give, not finding them on the books, as kept by Mr Smith’s clerk.
            Very respectfully Your Obt ServtsGales & Seaton
          